NDETAILED ACTION

Status of Claims

This action is in reply to the application filed on 07/21/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites generating, by the one or more computing devices, the request including an instruction to execute the operation on the variable to change the variable, which is inconsistent/conflicts with claim 1 which recites the request is received (receiving, by the one or more computing devices, a request to change the variable). Claims 10 and 17 recite equivalent limitations and are ambiguous for the same reasons. 
In order to advance prosecution, Examiner has interpreted the claims as essentially reciting generating, by the one or more computing devices,operation on the variable to change the variable to the new configuration value based on the request.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Configurations Everywhere: Implications for Testing and Debugging in Practice) in view of Brink (Providing an Efficient Lockless Hash Table for Multi-Core Reachability in Java).
Also cited for evidence of inherency: Raghavan et al. (Reconstructing Tabbed Browser Sessions Using Metadata Associations).

Claims 1, 8, and 15:
Regarding reading, by one or more computing devices, a configuration value of a configuration setting of an application (e.g. Firefox) from a configuration (preference/config) file, in response to execution of the application…assigning, by the one or more computing devices, the configuration value of the configuration setting to a variable corresponding to the configuration setting (see at least pg. 220, sect. 4.2; pg. 221, sect. 4.3 and FIG. 4; pg. 217, col. 1) limitations describe the conventional process of an application loading preference/ configuration setting values from a config file at application startup. Jin studies the pref/config patterns of three applications (Firefox, LibreOffice, ABB embedded) of which Firefox is particularly noted.
“We begin answering RQ2 by examining the structure of one of our open source systems, Firefox. Figure 4 shows this schematically. In this figure there are a number of preference files (both user and default) that contain values for specific preferences. During the application startup, the default configuration options are read (there are 1932 of them), and after that, the user preferences are read (there are 50 of them initially) (pg. 220)… In all three systems at startup, the configurations are read from persistent storage (configuration files) and loaded into memory” (pg. 221).

Jin further dislocses receiving, by the one or more computing devices, a request (menu selection) to change the variable corresponding to the configuration setting to a new configuration value, while the application is being executed; and  executing, by the one or more computing devices, an operation on the variable corresponding to the configuration setting to change the variable to the new configuration value…while the application is being executed, and independent of the value of the configuration setting in the configuration file (see at least pg. 220-221; pg. 218, sect. 3.2 pg. 217, col. 1, para. 3 and col. 2, para. 2)  where Jin describes providing menus at application runtime to modify preference values wherein “when the user modifies a preference value dynamically through the option menu, the change is reflected immediately in the dynamic memory” and occurs independent of the value of the configuration setting in the configuration file.
While not specifically elaborated by Jin, at least the Firefox application is configured to execute a plurality of thread as evidenced by Raghavan pg. 168-169, sect. 3:
“The Mozilla Firefox browser, a multi-threaded browser application, contains a single parent process and spawns a thread for each sub-operation. The Firefox browser launches a new process for the first instance of a browser window and maintains individual web sessions as threads.”

Jin further discloses (pg. 217, col. 1, para. 3; pg. 220) that the active configuration values are stored in an memory hash table but does not specifically disclose that the operations to change the variables of the hash table are atomic (i.e. independent of the plurality of threads executed by the application1).
Brink, however, discloses (pg. 4, sect. 4.1; pg. 6, sect. 6.1) a hash table implementation which employs atomic compare-and-set (CAS) operations (independent of the plurality of threads) to modify hash table values.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute Jin’s hash table implementation with that of Brink to increase the applications performance and memory efficiency (Brink pg. 1; pg. 4, sect. 4.1; pg. 7, sect. 8).

Claims 2, 9, and 16:
The combination of Jin/Brink discloses the limitations as shown in the rejections above. Furthermore, Jin discloses wherein a user interface input element (menu item) corresponding to the variable is displayed on a user interface. (see at least pg. 220-221, sect. 4.2).

Claims 3, 10, and 17:
The combination of Jin/Brink discloses the limitations as shown in the rejections above. Furthermore, Jin discloses receiving, by the one or more computing devices, an input with respect to the user interface input element (menu), on the user interface, indicating the new configuration value; generating, by the one or more computing devices,(preference API invocation) to execute the operation on the variable to change the variable to the new configuration value based on the request. (see at least pg. 220-221; pg. 218, sect. 3.2; pg. 217, col. 1, para. 3 and col. 2, para. 2).

Claims 4, 11, and 18:
The combination of Jin/Brink discloses the limitations as shown in the rejections above. Furthermore, Jin discloses receiving, by the one or more computing devices, a new request to change a set of variables to a set of new configuration values; executing, by the one or more computing devices, a new operation on each variable of the set of variables to change the set of variables to the new configuration value in parallel, independent of the plurality of threads executed by the application (see at least pg. 220-221, sect. 4.2; pg. 218, sect. 3.2 pg. 217 )
the user can go through the options menu. This contains only a subset of the full set of possible options, only 126 out of the 1957 (calculated in Table 1).

Claims 5, 12, and 19:
The combination of Jin/Brink discloses the limitations as shown in the rejections above. Furthermore, Jin discloses wherein the request includes an identifier of the variable and the new configuration value (pg. 221, col. 1).

Claims 6, 13, and 20:
The combination of Jin/Brink discloses the limitations as shown in the rejections above. Furthermore, Brink discloses wherein the plurality of threads are configured to retrieve the new configuration value using the variable while the application is being executed (see at least pg. 2, sect. 2.2; pg. 4, sect. 4.1) where Brink discloses atomic modifications to the hash table variables in memory trigger a memory fence causing the new value to be read from memory to update the threads’ caches.

Claims 7 and 14:
The combination of Jin/Brink discloses the limitations as shown in the rejections above.  Jin further implicitly discloses the plurality of threads are prevented from changing the variable in at least pg. 220-221, sect. 4.2 and Fig. 4; pg. 218, sect. 3.2, disclosing the code instructions to modify the variable are part of the preference module and preference API and not the program modules of the application. 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“A Portable Grid-Enabled Computing System for A Nuclear Material Study” describes a remote interface for reconfiguring an application.
“Dynamically reconfigure your Java applications - Dynamic configuration lets you reconfigure your Java apps--while they're running” discloses methods to reconfigure Java apps.
Sandoz (US 2016/0011992 A1) discloses atomic operations for changing variable values.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
08/27/2022

/CHARLES M SWIFT/       Primary Examiner, Art Unit 2196                                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This interpretation is derived from ¶0027 of Applicant’s as-filed Specification.